Exhibit 10.1

 

AMENDMENT TO THE

PREMCOR PENSION RESTORATION PLAN

 

WHEREAS, Premcor Inc. (“Company”) previously established the Premcor Pension
Restoration Plan (“Plan”); and

 

WHEREAS, the Company reserved the right to amend the Plan in Section 7G therein;
and

 

WHEREAS, the Company desires to amend the Plan to provide for full vesting for
certain employees terminated during reductions in force, office and facility
closings and job-function relocations;

 

NOW, THEREFORE, Section 4A is amended by adding the following to the end
thereof:

 

“In addition, the Restoration Account of a Participant whose employment with the
Employer is involuntarily terminated:

 

  • between March 15, 2002 and March 31, 2003 as part of the cost-reduction
initiated reduction in force at the general offices of the Employer or the
shutdown of the Hartford facility of the Employer;

 

  • between October 1, 2002 and March 31, 2003 as part of the cost-reduction
initiated reduction in force at the Port Arthur and Lima refinery facilities;

 

  • during 2003 due to the relocation of such Participant’s Legal or Wholesale
job function from the general offices of the Employer to Greenwich, Connecticut;

 

  • during April 2003 due to a reduction in force at the Lima refinery facility;
or

 

  • between June 1, 2003 and June 30, 2004 due to the closure of the St. Louis,
Missouri general offices of the Employer,

 

shall be 100% vested and non-forfeitable upon such termination of employment.”

 

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized officer this 8th day of August, 2003.

 

    PREMCOR INC. By:   /s/    James R. Voss          

--------------------------------------------------------------------------------

   

James R. Voss,

Senior Vice-President

 